Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to papers filed November 4, 2021. Claims 18-27 are currently pending. Claims 18, 21 and 22 have been amended and claims 25-27 have been added by Applicants’ amendment filed on November 4, 2021. No claims were canceled by Applicants’ amendment filed on November 4, 2021.
The terminal disclaimers filed on November 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory terms of U.S. Patent No. 9,856,301  and U.S. Patent No. 10,407,478 have been reviewed and are accepted. The terminal disclaimers have been recorded.
Therefore, claims 18-27 are under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Specification
Cross-Reference to Related Application.

Drawings
Applicant’s amendment of 11/04/2021 to the drawings has been received.  This corrects the deficiencies noted in the previous Office action.
Claim objection
In view of Applicants’ remarks the objection to claim 20 and 24 because of the  abbreviation of the term “TAT” has been withdrawn. 
As applicants concede TAT (e.g, the cationic human immunodeficiency virus-1 trans-acting activator of transcription (TAT) peptide) the prior art refers to the term “TAT” to the TAT sequence without spelling the abbreviated form. As such, to the person having ordinary skill in the art, there  would be no ambiguity about what this term means especially in the specific context of a membrane transduction domain.
Double Patenting
In view of Applicants’ terminal disclaimers over U.S. Patent No. 9,856,301  and U.S. Patent No. 10,407,478, the rejection of claims 18-24 over claims 1-4 of U.S. Patent 9,856,301 and claims 1-9 of U. S. Patent No. 10,407,478 has been withdrawn.
***
In view of Applicants’ remarks, the rejection of claims 18-24 over claims 29-48 of  copending U.S. Patent Application 15/765,431, now U.S Patent 11,116,851, (Date of Patent Sep. 14, 2021) has been withdrawn.

Claim 1. A variant of human Dickkopf-3b (DKK3b) comprising: (i) amino acids 1-20 of the N-terminus of human DKK3b; (ii) the N-terminal cysteine rich domain of human DKK3b; and (iii) the C-terminus 20 amino acids of human DKK3b, wherein the variant is an inhibitor of .beta. catenin signaling and wherein the variant does not comprise the C-terminal cysteine-rich domain of human DKK3b.

Claims 17-20 of U.S. Patent No. l1,1l6,85l are directed to a method of inhibiting β-catenin signaling in a subject comprising administering a pharmaceutical composition comprising the variant. The variant of the '851 Patent explicitly excludes the C-terminal cysteine-rich domain of Dkk3b.

    PNG
    media_image1.png
    59
    716
    media_image1.png
    Greyscale

The present application claims a fusion protein ofDKK3b which is encoded by exons 3-8 of the human DKK3 locus. This fusion protein includes both cysteine rich domains (N3 and C3 in the figure above).
It was previously noted that the intracellular Dkk-3b ( ~30 kDa) is encoded by exons 3-8 of the Dkk3 gene that is produced from its own transcriptional start site as a separate messenger RNA; whereas the secreted glycoprotein Dkk3a ( ~60 kDa) is encoded by exons 2-8 of the Dkk3 gene and is the full-length gene. (See Figure 1, para. [0006] and Applicants’ remarks filed on 6/27/2017 for Appl. 14/511,667; page 6). 

    PNG
    media_image2.png
    164
    542
    media_image2.png
    Greyscale

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claim 18 has been amended to recite “A method of inhibiting β-catenin signaling in a patient comprising administering to the patient a fusion protein”. Claim 22 has been amended to recite “A method for inhibiting tumor progression in a patient in need thereof, comprising administering a fusion protein”.    
Please, note that the scope of enablement has been modified in view of Applicants’ remarks, in light of the guidance provided in the specification and knowledge available to one of ordinary skill in the art at the time of filing the present application and further in view of  reconsideration of search under different premises.

Claims 18-24 remain rejected and new claims 24-27 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
While applicants’ amendment  partially overcome some of the issues, some additional issues remain that are discussed below. A large embodiment of the instant application is to: (i) a fusion protein that after administration to a patient inhibits β-catenin signaling in the patient (claims 18-21 and 25-27) and inhibits tumor progression in a patient (claims 22-25) and (ii) a method for inhibiting tumor progression wherein the tumor is not characterized by downregulation of the Wnt β-catenin inhibitor DKK3. The claim(s) contains subject matter 
The specification does not enable any person skilled in the art to which it pertains or with which it is most nearly connected, to use the invention commensurate in scope with this claim. 
In relation of administration of a fusion protein to a patient which inhibits β-catenin signaling in the patient and inhibits tumor progression in a patient, the practitioner in the art would readily understand that ingested fusion proteins, for example, are expected to be dissolved by stomach acid and degraded by digestive enzymes unless they are administered as a pharmaceutical composition or medication. Even if fusion proteins are somehow protected, they would not be able to traverse the intestinal wall and enter the bloodstream intact. Similar considerations apply to administering of fusion proteins by inhalation. It is routine and well known in the art that administration to a patient is the process of taking a medicine or a therapeutic composition; e.g,  a medication is a drug used to diagnose, cure, treat, or prevent disease (Medication – Wikipedia; pp. 1-10; downloaded 12/30/2021).  It is routine and well known in the art that there are three major categories of drug administration; enteral (via the human gastrointestinal tract), injection, oral and other (dermal, nasal, ophthalmic, otologic, and urogenital). Oral administration, the most common form of enteral administration, can be performed in various dosage forms including pills, tablets, or capsules, and other routes likewise have various forms (Medication – Wikipedia; pp. 1-10; downloaded 12/30/2021). Thus the art supports administration of a medicine or therapeutic composition comprising an excipient or diluent. 



Response to Applicants’ Arguments as they apply to rejection of claims 18-27 under 35 USC § 112, first paragraph 
At pages 9-20 of the remarks filed on 11/4/2021, Applicants essentially argue pertaining to the maintained rejection: 1) “the role of the Dkk3 gene in b-catenin silencing and as a tumor suppressor capable of inhibiting tumor cell proliferation is well-known to the person having ordinary skill in the art. In addition, the role of b-catenin signaling in tumor proliferation is also well known to the skilled person. The present application provides extensive evidence that Dkk3b, not the full length Dkk3 (also referred to in the application as Dkk3a), is responsible for the well-recognized activity of the Dkk3 gene in inhibiting b-catenin and tumor cell proliferation”, 2) “the present application describes an experiment in which PC3 prostate tumor cells were transfected with Dkk3a and Dkk3b and that Dkk3b dramatically arrested cell  proliferation while Dkk3a had no effect (FIG. 2). Similarly, the application shows that treatment with 50 ng/ml Dkk3b almost completely arrested DUl45 prostate cancer cell growth (HG. 3). In addition, the application shows that Dkk3b slowed the growth  of NMuMG mammary gland cells while Dkk3a did not (FIG. 8). The present application also confim1s that the effects of Dkk3b is mediated by its effect on b-catenin signaling….  The specification further includes data showing that inhibition of Wnt pathway reduces tumorsphere formation in five independent tumor derived cell lines (FIG. 9).” 3) “Lodygin et al. (2005) (submitted herewith as "Exhibit D") showed that  Dkk3 negatively regulates that Wnt-pathway and that reduced expression of Dkk3 has been observed in non-small lung cell carcinoma and renal clear cell carcinoma, and further that decreased Dkk3 activity plays a role in prostate cancer” 4) “Yue et al (2008) (submitted herewith as "Exhibit G") notes that the "oncogenic role of the Wnt/b-catenin pathway is well-defined" and that down regulation of Dkk3 is correlated with lung tumor progression (Yue et al. (2008), 
Regarding 1), claim 22 and dependent claims 23-24, as written, do not require that the tumor progression/proliferation is related to β-catenin signaling or inhibition of the Wnt pathway. Though the specification teaches that the  DKK3b:βTrCP complex suppresses TCF-driven gene expression by preventing β-catenin from reaching its nuclear TCF target (paragraph [0060]), these limitations are not present in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite that tumor progression in a patient exhibits β-catenin -dependent growth and/or Wnt stimulated tumor growth.
Regarding 2), the fact that administration of Dkk3b arrested β-catenin signaling in prostate cancer cells proliferation and mammary gland cells proliferation is not disputed. In fact, it was known in the art that DKK3 is a Wnt signalling inhibitor in human breast cancer, as evidenced by Veeck et al., (Breast Cancer Research 2008 pp. 1-11; provided as Exhibit E by Applicants). Veeck et al., discloses that DKK3 functions as antagonizing nuclear β-catenin levels, designated as the hallmark of an activated Wnt pathway often found in human tumour tissues (page 2, col.1, first paragraph). However, prostate cancer and breast cancer are merely two species of a genus of claimed tumors.  The fact that administration of Dkk3a had no effect 
Regarding 3)-5), the claims as written do not require that Dkk3 negatively regulates that Wnt-pathway in tumor progression of a patient. Claims 22-24 do not require a correlation of tumor progression and the Wnt/b-catenin pathway. That is why applicants’ arguments are not persuasive. It is also noted that applicant is on record as stating in relation to the prior art of Veeck et al., (2012; Biochimica et Biophysica Acta (EBA) - Review on Cancer pp. 18-28: of record), “Veeck et al. observes that a "full-length Dkk3 cDNA incorporated in adenoviral vector systems (commonly termed ad-REIC) showed suspicious anti-tumor effects in subcutaneous xenograft models of prostate, testicular and breast cancer." (Veeck et al., p. 25, right col. lines 4-7.) “ (see Applicants’ remarks filed on  1/21/2026  for Application 14/511,667; page). Moreover, Veeck et al. does not teach administration of a MTD-DKK3b fusion protein to function intracellularly in cancer cells to treat prostate, testicular, breast, mesothelioma (See Applicants’ remarks filed on  1/21/2026 for Application 14/511,667; page 6). Thus one of ordinary skill in the art would readily recognize that not tumors progress from down regulation of the Dkk3 and activation of the Wm/b-catenin pathway.

Conclusion
Claims 18-27 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633